TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2018



                                      NO. 03-17-00684-CV


                 Progressive County Mutual Insurance Company, Appellant

                                                 v.

                                    Edwin Eminike, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
          REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on October 5, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment in

favor of appellant. Appellee shall pay all costs relating to this appeal, both in this Court and the

court below.